               Case 3:21-mj-00113     Document 6      Filed 06/30/21     Page 1 of 1




Mark Ahlemeyer, OSB No. 095997
Assistant Federal Public Defender
Email: mark_ahlemeyer@fd.org
101 SW Main Street, Suite 1700
Portland, OR 97204
Tel: (503) 326-2123
Fax: (503) 326-5524

Attorney for Defendant

                        IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON

 UNITED STATES OF AMERICA,                             Case No. 3:21-mj-00113

                                      Plaintiff,
                                                       DEFENDANT’S UNOPPOSED
          v.                                           MOTION TO CONTINUE
                                                       ARRAIGNMENT
 ANTHONY A. AMOSS,

                                    Defendant.

         Anthony Amoss, defendant in the above-entitled case, through counsel, Mark Ahlemeyer,

hereby moves to continue his arraignment for 30 days, to a date on or after August 2, 2021. The

arraignment is currently set for July 2, 2021. Assistant United States Attorney Gregory Nyhus

does not object.

         Mr. Amoss understands that, pursuant to 18 U.S.C. § 3161(b), he has a right to a speedy

indictment, which requires the return of an indictment or filing of an information against him

within thirty days of his arrest. He waives that right and consents to prosecution by indictment or

information at a later time, not to exceed August 10, 2021.

         Respectfully submitted this 30th day of June, 2021.

                                              /s/ Mark Ahlemeyer
                                              Mark Ahlemeyer
                                              Attorney for Defendant

Page 1    DEFENDANT’S UNOPPOSED MOTION TO CONTINUE ARRAIGNMENT
